[Cite as Vlcek v. Brogee, 2013-Ohio-4250.]




          IN THE COURT OF APPEALS FOR MONTGOMERY COUNTY, OHIO

KEVIN VLCEK                                            :

        Plaintiff-Appellant                            :       C.A. CASE NO.     25499

v.                                                     :       T.C. NO.   10CV8556

SCOTT BROGEE, et al.                                   :        (Civil appeal from
                                                                Common Pleas Court)
        Defendants-Appellees                           :

                                                       :

                                             ..........

                                             OPINION

                         Rendered on the        27th       day of    September     , 2013.

                                             ..........

KONRAD KUCZAK, Atty. Reg. No. 0011186, 130 W. Second Street, Suite 1010, Dayton,
Ohio 45402
      Attorney for Plaintiff-Appellant

JONATHAN S. ZWEIZIG, Atty. Reg. No. 0069381, 18 East Water Street, Troy, Ohio
45373
      Attorney for Defendants-Appellees, Bradley M. Muhlenkamp, Alric J. Larson,
      William Demange aka Bill Demange and Tod Monnier aka Todd Monnier

THOMAS H. PYPER, Atty. Reg. No. 0022981, 7601 Paragon Road, Suite 301, Dayton,
Ohio 45459
      Attorney for Defendants-Appellees, Kittyhawk Realty, Inc. and Constance Kersey

GREGORY P. GARNER, Atty. Reg. No. 0039111, 4134 Linden Avenue, Suite 102, Dayton,
Ohio 45432
      Attorney for Defendants-Appellees, D. Scott Brogee and Keith Koverman

                                          ..........

FROELICH, J.

               {¶ 1} Kevin Vlcek, the owner of residential rental property, appeals from a

judgment of the Montgomery County Court of Common Pleas, which granted summary

judgment on Vlcek’s claims to the company that managed his property, the company’s agent,

and former tenants who allegedly caused damage to the home. For the following reasons,

the trial court’s judgment will be reversed as to Scott Brogee (tenant) and affirmed in part

and reversed in part as to Keith Koverman (tenant). In all other respects, the trial court’s

judgment will be affirmed.

                             I. Factual and Procedural History

       {¶ 2}    The following facts are undisputed.

       {¶ 3}    In 1994, Kevin Vlcek purchased a home located at 2404 Harshman Road in

Riverside, Ohio. At that time and until December 2008, Vlcek was on active duty with the

military and was frequently stationed in other states.

       {¶ 4}     In October 2000, Vlcek entered into a contract with Kittyhawk Realty, Inc.

to manage the Harshman Road property. Although the parties agree that they had a written

contract, neither party has located the agreement. Jane Brame originally managed Vlcek’s

property for Kittyhawk. In April 2002, Constance Kersey began running the day-to-day

operations of Kittyhawk, and she took over management of the Harshman Road property.

Kersey communicated with Vlcek and the defendant-tenants regarding the property.

       {¶ 5}    In May 2005, the property was rented, through Kittyhawk, to a group of

young men, Scott Brogee, Alric Larson, Bill Demange, Todd Monnier, and Bradley
                                                                                                                               3

Muhlenkamp (“the original tenants”), who all signed a one-year written lease. 1                                               In

accordance with the May 2005 lease, the original tenants provided a security deposit of

$950. After the one-year written lease expired, the lease renewed as a month-to-month

lease.

         {¶ 6}        Demange lived at the house for only one month; he moved out in June

2005.     Monnier lived at the property through early April 2007.                                  Larson lived at the

Harshman Road house through August 2007. Muhlenkamp resided at the property from

May 2005 through May 2006 and from Christmas 2006 through early August 2007. Brogee

lived at the property from May 2005 until October 2008, when the property was vacated.

         {¶ 7}       Justin Dues moved into the residence and began paying a pro-rata portion of

the rent in June or July 2006. Shortly after Larson and Muhlenkamp moved out of the

residence in August 2007, Koverman moved into the house and started paying rent. In

short, by September 2007, Brogee was the only remaining original tenant, and Dues and

Koverman had moved into the residence.

         {¶ 8}       In late 2007, Vlcek needed to provide a copy of the lease on his Harshman

Road property to a mortgage lender as part of his purchase of another home in another state.

At that time, Vlcek learned from Kersey that the tenants at the Harshman Road house had a

month-to-month lease and that some of the original tenants had moved out. Kersey notified

Brogee in early 2008 that she needed to know the names of the current tenants and that the

tenants would need to sign a new lease.

             1
                Through Kittyhawk, the property was previously leased twice. The Rowe family rented the property
   beginning in 2001. After the Rowes moved out, Gina Benge rented the property for a year. These tenants are not parties to this
   action.
                                                                                         4

       {¶ 9}    In January 2008, Kersey sent Koverman, Dues and Brogee (“the

month-to-month tenants”) a new lease, which Kersey had already signed. According to

Brogee, he, Koverman, and Dues signed the new lease and mailed it back to Kersey; Kersey

disputes that she received it. Vlcek testified in his deposition that he was told by Kersey

that the existing tenants would not sign a new lease and that they intended to move out

instead.

       {¶ 10} In mid-September 2008, a severe windstorm struck the Dayton area. The

windstorm caused some damage to the roof and exterior of Vlcek’s home. On or shortly

before October 1, 2008, Koverman, Brogee and Dues notified Kersey that they were

terminating the lease and moving out. The letter included the final month’s rent and

included a forwarding address for Brogee, where the security deposit was to be sent. The

keys to the house were returned to Kersey on November 3, 2008.

       {¶ 11}   After the house was vacated, Kersey checked the residence for damage, and

she completed a Security Deposit Disposition Form. Kersey itemized damage totaling

$1,225. Kersey sent the form to Brogee and informed him that she was keeping the security

deposit and that the tenants owed $275. The original and month-to-month tenants dispute

that they caused any damage to the property.

       {¶ 12}   On October 29, 2010, Vlcek brought suit against Brogee, Koverman, Dues,

 Muhlenkamp, Larson, Demange, and Monnier for breach of their lease by failing to

maintain Vlcek’s personal and real property and for violating R.C. 5321.05(A)(6) by

damaging the property.    Dues was never served and did not participate in the action.

Muhlenkamp, Larson, Demange, and Monnier denied Vlcek’s allegations and filed
                                                                                           5

cross-claims against Brogee, Koverman, and Dues for indemnification and contribution.

Brogee and Koverman also denied Vlcek’s claims and filed counterclaims against Vlcek

claiming that he (Vlcek) wrongfully withheld the security deposit and that his claims were an

abuse of process. Brogee and Koverman also brought cross-claims against Muhlenkamp,

Larson, Demange, and Monnier for indemnification and contribution.

       {¶ 13}    In February 2011, Vlcek amended his complaint to include claims against

Kersey and Kittyhawk Realty, Inc. for breach of Kersey’s duties as property manager and

respondeat superior liability, respectively. Kersey and Kittyhawk denied Vlcek’s claims

and brought cross-claims against their co-defendants.      Brogee and Koverman filed an

amended answer, asserting six counterclaims against Vlcek, four cross-claims against Kersey

and Kittyhawk, and two cross-claims against Muhlenkamp, Larson, Demange, and Monnier.

 Vlcek subsequently filed a second amended complaint, which included additional claims of

negligence and indemnification against Kersey for any liability that might attach to Vlcek

arising out of the counterclaims added by Brogee and Koverman in their amended answer.

       {¶ 14} The defendants filed motions for summary judgment on Vlcek’s claims, and

Vlcek moved for partial summary judgment on Brogee and Koverman’s counterclaims.

We will discuss the motions in more detail below. After considering the parties’ motions,

the trial court granted all of the parties’ motions and certified that its decision was

immediately appealable under Civ.R. 54. Vlcek appeals from the trial court’s judgment

granting summary judgment to Kersey, Kittyhawk, and all of the defendant-tenants on his

claims. The trial court granted summary judgment to Vlcek on Brogee and Koverman’s

counterclaims, but Brogee and Koverman did not appeal that ruling.
                                                                                             6

                             II. Summary Judgment Analysis

         {¶ 15} Vlcek raises three assignments of error, each of which challenges the trial

court’s decision to grant summary judgment to the defendants. The assignments of error

state:

                  THE TRIAL COURT COMMITTED PREJUDICIAL ERROR BY

         GRANTING SUMMARY JUDGMENT TO KITTYHAWK REALTY,

         INC./CONSTANCE KERSEY.

                  THE TRIAL COURT COMMITTED PREJUDICIAL ERROR BY

         SUSTAINING THE MOTION OF TENANTS MUHLENKAMP, LARSON,

         DEMANGE, AND MONNIER.

                  THE TRIAL COURT COMMITTED PREJUDICIAL ERROR BY

         SUSTAINING        THE    MOTION       OF    TENANTS       BROGEE,       AND

         KOVERMAN.

         {¶ 16}    Pursuant to Civ.R. 56(C), summary judgment is proper when (1) there is no

genuine issue as to any material fact, (2) the moving party is entitled to judgment as a matter

of law, and (3) after construing the evidence most strongly in favor of the nonmoving party,

reasonable minds can only conclude adversely to that party. Zivich v. Mentor Soccer Club,

Inc., 82 Ohio St.3d 367, 369-370, 696 N.E.2d 201 (1998). The moving party carries the

initial burden of affirmatively demonstrating that no genuine issue of material fact remains

to be litigated. Mitseff v. Wheeler, 38 Ohio St.3d 112, 115, 526 N.E.2d 798 (1988). To

this end, the movant must be able to point to evidentiary materials of the type listed in

Civ.R. 56(C) that a court is to consider in rendering summary judgment. Dresher v. Burt,
                                                                                             7

75 Ohio St.3d 280, 292-293, 662 N.E.2d 264 (1996).             Those materials include “the

pleadings, depositions, answers to interrogatories, written admissions, affidavits, transcripts

of evidence, and written stipulations of fact, if any, filed in the action.” Id. at 293; Civ.R.

56(C).

         {¶ 17}   Once the moving party satisfies its burden, the nonmoving party may not

rest upon the mere allegations or denials of the party’s pleadings. Dresher at 293; Civ.R.

56(E). Rather, the burden then shifts to the nonmoving party to respond, with affidavits or

as otherwise permitted by Civ.R. 56, setting forth specific facts that show that there is a

genuine issue of material fact for trial. Id. Throughout, the evidence must be construed in

favor of the nonmoving party. Id.

                          A. Kittyhawk Realty, Inc. and Kersey

         {¶ 18} In his first assignment of error, Vlcek challenges the trial court’s grant of

summary judgment to Kittyhawk Realty and Kersey. He asserts that Kersey’s breach of her

duties as the property manager prevented him from mitigating some of the damage to the

home.

         {¶ 19} Vlcek’s fourth claim for relief in his second amended complaint alleged that

Kersey negligently failed to perform her duties as the property manager by (1) failing to

require the original tenants to sign a lease extension or new lease in 2006, (2) failing to

adequately inspect the real estate, (3) failing to notify Vlcek of damage caused by the

windstorm and/or submit a claim to Vlcek’s insurance company for the damage, (4) allowing

the month-to-month tenants to remain at the property without a signed lease, (5) failing to

conduct a complete inspection of the real estate when Brogee returned the keys to the
                                                                                            8

property, and (6) failing to itemize and include in the Security Deposit Disposition Form all

damage to the real and personal property.           Vlcek’s fifth claim for relief sought

indemnification from Kersey if his claims against all defendant-tenants were barred by the

Security Deposit Disposition Form or if Brogee and Koverman prevailed on their

counterclaims against him. In his sixth claim for relief, Vlcek alleged that Kittyhawk was

liable for the acts of Kersey, its broker/owner.

       {¶ 20}    Kersey and Kittyhawk filed a motion for summary judgment on Vlcek’s

claims. They asserted that there was “no causal link between any alleged failure to itemize

the damage allegedly caused by the tenants and the harm over which Plaintiff sued.” They

stated that any damage was caused by the tenants and that Vlcek could recover damages

from the tenants under R.C. 5321.12. Citing Sherwin v. Cabana Club Apartments, 70 Ohio

App.2d 11, 433 N.E.2d 932 (8th Dist.1980), Kersey and Kittyhawk emphasized that Vleck’s

claims against the tenants for physical damage to the property were “subject only to Plaintiff

proving them and are not impeded or impaired by any supposed negligence by Kersey and

Kittyhawk in inspecting the property.” Finally, Kersey and Kittyhawk argued that there was

no evidence that they breached any duty to Vleck by failing to prevent damage to the

premises and that there was no evidence that any breach of duty proximately caused the

damage.    Kersey and Kittyhawk argued that Vlcek was unable to prove what item of

damage was allegedly caused by any particular tenant and when that damage occurred.

Kersey supported the motion with an affidavit in which she stated that she “exercised

reasonable care and skill in the management of the Harshman Road property and

appropriately carried out the duties owed to Mr. Vlcek.”
                                                                                             9

       {¶ 21} Vlcek opposed the motion, noting that the lease with the original tenants

failed to include several terms that he wanted in the lease, that Kersey should have visited

the property more, and that Kersey failed to include and account for all of the damage to the

property in the Security Deposit Disposition Form.        Vlcek provided the affidavit of

Anjanette Frye, a residential property manager, who opined that Kersey failed to exercise the

care and skill reasonably expected of an experienced property manager in several respects.

       {¶ 22} With respect to damages, Vlcek argued that “the reason Mr. Vlcek cannot

pinpoint when or which of the tenants caused any particular item of damage is directly

because Ms. Kersey did not do what she promised to do; i.e. keep an especially close eye on

the Property.”    Vlcek further asserted that, if he is bound by the Security Deposit

Disposition Form prepared by Kersey, he was damaged to the extent that the damage to the

property exceeded $275 ($1,225 - $950). Finally, Vlcek noted that there was evidence that

the tenants had a dog. He asserted that Kersey’s failure to include a pet deposit and pet fee

in the lease precluded him from collecting that income.

       {¶ 23} In granting Kersey and Kittyhawk’s motion for summary judgment, the trial

court found that a genuine issue of material fact existed as to whether Kersey and Kittyhawk

breached their duties to Vlcek under the management agreement, but that Frye’s affidavit

failed to establish that the alleged deficiencies were the proximate cause of the damage that

Vlcek asserted.   The court noted that Vlcek could not say when the asserted damage

occurred or which tenant caused the damage. The trial court further stated, “That Kersey

understated the damage that exceeded the security deposit does not prevent Vlcek from

seeking full restitution from the Tenant Defendants.”
                                                                                           10

        {¶ 24} As we stated in Innovative Technologies Corp. v. Advanced Mgt.

Technology, Inc., 2d Dist. Montgomery No. 23819, 2011-Ohio-5544:

        “Causation” refers to the cause and effect relationship between tortious

        conduct and a loss that must exist before liability for that loss may be

        imposed.      While difficult to define, “proximate cause” is generally

        established “ ‘where an original act is wrongful or negligent and, in a natural

        and continuous sequence, produces a result [that] would not have taken place

        without the act.’ ” It is also well settled that because the issue of proximate

        cause is not open to speculation, conjecture as to whether the breach of duty

        caused the particular damage is not sufficient as a matter of law.

Id. at ¶ 31.

        {¶ 25}     Upon our review of the record, we find that the trial court properly

concluded that there was no evidence that Kersey’s actions proximately caused the damages

Vlcek claimed. Vlcek and Kersey visited and inspected the Harshman Road residence in

the fall of 2005. At the time, they did not notice any appreciable damage to the property.

Kersey drove by the residence on numerous occasions while the home was rented by the

original and month-to-month tenants, but she did not stop at the house until late fall of 2007

or January 2008, when she attempted to have a new lease signed. At that time, Kersey

noticed damage to the rear door, but she did not go inside the house. Neither Kersey,

Vlcek, nor another representative of Vlcek inspected the house until after the

month-to-month tenants moved out.

        {¶ 26} Although the tenants claim that they did not damage the property, there is
                                                                                          11

evidence in the record that there was no damage to the property when the original tenants

moved in, but that there was damage when the month-to-month tenants moved out.

However, there is no evidence as to when the damage occurred and who caused the damage.

 Vlcek testified during his deposition that he found a dog collar in the basement and some

possible dog toys in the backyard, but there is also no evidence as to when and how long a

dog might have been on the property.

       {¶ 27} Because the timing of these events is unknown, Vlcek has not demonstrated

that there is a genuine issue of material fact as to whether Kersey’s actions resulted in any

damage to the property. It is possible that all of the damage occurred shortly after Vlcek

and Kersey’s 2005 inspection of the property and that a future inspection by Kersey would

not have prevented any additional damage. It is equally possible that the damage of which

Vlcek complains occurred shortly before the month-to-month tenants moved out and that

earlier inspections by Kersey would not have revealed damage to the property. Similarly,

because it is impossible to tell from the record when and how long a dog may have been on

the property, it is speculative whether and to what extent Vlcek may have been entitled to

income had a provision regarding pets been part of the lease.

       {¶ 28} Vlcek argues that Kersey and Kittyhawk proximately caused him injury in

the amount of damage to the property because, as a matter of law, he cannot sue the

tenant-defendants for damages over the amount of damages set forth on the Security Deposit

Disposition Form. Vlcek asserted at oral argument that, due to Kersey’s failure to identify

and itemize all damage to the property, the tenant-defendants have a “free pass for

everything over $1,225.”
                                                                                            12

        {¶ 29} R.C. 5321.05 sets forth the obligations of tenants with respect to rental

property. Under that section, if the tenant violates any the statutory obligations (other than

R.C. 5321.05(A)(9)), “the landlord may recover any actual damages that result from the

violation together with reasonable attorney’s fees. This remedy is in addition to any right of

the landlord to terminate the rental agreement, to maintain an action for the possession of the

premises, or to obtain injunctive relief to compel access * * *.” R.C. 5321.05(C)(1). R.C.

5321.12 further provides: “In any action under Chapter 5321. of the Revised Code, any party

may recover damages for the breach of contract or the breach of any duty that is imposed by

law.”

        {¶ 30} R.C. 5321.16 concerns security deposits. It provides, in pertinent part:

               (B) Upon termination of the rental agreement any property or money

        held by the landlord as a security deposit may be applied to the payment of

        past due rent and to the payment of the amount of damages that the landlord

        has suffered by reason of the tenant’s noncompliance with section 5321.05 of

        the Revised Code or the rental agreement. Any deduction from the security

        deposit shall be itemized and identified by the landlord in a written notice

        delivered to the tenant together with the amount due, within thirty days after

        termination of the rental agreement and delivery of possession. The tenant

        shall provide the landlord in writing with a forwarding address or new

        address to which the written notice and amount due from the landlord may be

        sent. If the tenant fails to provide the landlord with the forwarding or new

        address as required, the tenant shall not be entitled to damages or attorneys
                                                                                             13

       fees under division (C) of this section.

               (C) If the landlord fails to comply with division (B) of this section, the

       tenant may recover the property and money due him, together with damages

       in an amount equal to the amount wrongfully withheld, and reasonable

       attorneys fees.

       {¶ 31} In     Adams     v.   Davenport,    2d    Dist.   Greene    No.    2005-CA-108,

2006-Ohio-4646, which was cited by the trial court, the tenant brought suit against his

landlord for failure to return his security deposit and unlawfully confiscating certain personal

property.   We held that a landlord must comply with his statutory duties under R.C.

5321.16(B) when he has actual knowledge of the tenant’s forwarding address, and we

therefore affirmed the award of statutory damages due to the landlord’s failure to comply

with R.C. 5321.16(B). We further held: “If the tenant complies with R.C. 5321.16(B) and

the landlord fails to comply with R.C. 5321.16(B), the landlord is not precluded from

maintaining an action under R.C. 5321.05 and R.C. 5321.12 for damage to property caused

by the tenant.” Adams at ¶ 17, citing Sherwin, 70 Ohio App.2d 11, 433 N.E.2d 932 (8th

Dist.1980). We thus remanded to the trial court to address the landlord’s counterclaim for

damages.

       {¶ 32} We have found no cases where a landlord has complied with R.C.

5321.16(B) and then brought suit for property damage that was not listed in the itemization.

However, Adams is instructive in that it recognizes that a landlord does not waive his right to

recover for damage to the property by failing to itemize any of the damage. It logically

follows that a landlord’s itemization of some, but not all, of the damage would not constitute
                                                                                             14

a waiver the right to recover fully for property damage caused by a tenant.

       {¶ 33} Moreover, the Ohio Supreme Court has recognized that the Ohio

legislature’s intent in enacting R.C. 5321.16(B) and (C) was three-fold:

       One, to specifically permit the landlord, upon termination of the rental

       agreement, to deduct from the rental deposit any unpaid rents and actual

       damages to the premises occasioned by the tenant. Two, to require prompt

       refunds of all or part of the security deposit or, in the alternative, to provide

       an explanation to the tenant why all or any part of the deposit was not

       returned to him. And, three, to provide a penalty by way of damages and

       reasonable attorney fees against a noncomplying landlord for the wrongful

       withholding of any or all of the security deposit.

Vardeman v. Llewellyn, 17 Ohio St.3d 24, 28, 476 N.E.2d 1038 (1985). The itemization

requirement of R.C. 5321.16(B) ensures that the security deposit is not wrongfully withheld;

there is no indication that the itemization was intended as a limitation on the landlord’s right

under R.C. 5321.05 or R.C. 5321.12 to bring legal action for actual damage to the property.

       {¶ 34} Accordingly, we agree with the trial court that any failure by Kersey to fully

identify and itemize the damage to the Harshman Road property does not prevent Vlcek

from seeking full recovery against the defendant-tenants for the actual property damage.

Consequently, Vlcek has not demonstrated that a genuine issue of material fact exists as to

whether Kersey’s alleged failure to fully identify and itemize the damage proximately caused

an injury to him.

       {¶ 35} Vlcek’s first assignment of error is overruled.
                                                                                           15

                           B. Original Tenants (excluding Brogee)

          {¶ 36} In his second assignment of error, Vlcek claims that the trial court erred in

granting summary judgment to Muhlenkamp, Larson, Demange and Monnier.

          {¶ 37} Vlcek’s second amended complaint alleged that all of the original tenants

(including Brogee) breached the lease in the following respects: (1) failed to return the

property to Vlcek in a clean and sanitary condition, (2) altered and/or redecorated the real

estate without permission, (3) placed nails in the walls without permission, (4) failed to use

the dehumidifier as required, (5) failed to repair all damages caused by the tenants, their

family, and/or guests, (6) allowed the real estate to be occupied by persons who were not on

the lease, (7) parked vehicles on the yard and other grassy areas, (8) failed to maintain the

yard, (9) failed to keep gutters and down spouts free of debris, (10) failed to dispose of all

trash, (11) failed to maintain the appliances, (12) failed to return all lights and smoke

detectors in a workable condition, and (13) failed to clean the carpets annually.

          {¶ 38} The original defendants (excluding Brogee) sought summary judgment on

Vlcek’s claims. They asserted that Vlcek, through his agent, Kersey, entered into a new

lease with Brogee, Koverman, and Dues in January 2008. As a result of that lease, Vlcek’s

claims against the original tenants were barred by the two-year statute of limitations for

property damage claims.       The original defendants further asserted that Vlcek’s claims

against them failed because Vlcek could not identify which damage was caused by which

tenant.

          {¶ 39} The trial court rejected Larson, Muhlenkamp, Demange and Monnier’s

statute of limitations argument. It concluded, however, that Vlcek could not establish that
                                                                                            16

any of these defendants caused any damage to the property.           Larson had admitted to

damaging a bedroom ceiling when he fell through the attic floor, but he repaired that

damage. The trial court further stated, “Assuming that repair was not satisfactory, Terry

Walton, a general contractor engaged by Vlcek to estimate the cost of repairs to the Property,

estimated the cost to repair the ‘damaged ceiling in the back bedroom’ to be $195, which is

well within the $950 security deposit withheld by Kersey for damage to the property.” As

to the duration of the original tenants’ contract, the trial court concluded that Larson,

Muhlenkamp, Demange and Monnier ceased to be tenants upon Vlcek’s entering into a new

landlord-tenant relationship with Brogee, Dues, and Koverman.

       {¶ 40} Vlcek raises several challenges to the trial court’s conclusions.         All of

Vlcek’s arguments rely on his contention that the May 2005 lease remained in effect, albeit

on a month-to-month basis, through October 2008, when the last tenants moved out.

       {¶ 41} Vlcek’s primary argument is that the trial court erred in concluding that

Larson, Muhlenkamp, Demange and Monnier ceased to be tenants when Vlcek entered into a

new landlord-tenant relationship with Brogee, Koverman, and Dues. He argues that Kersey

left a proposed lease with Brogee, Koverman and Dues, that there is a genuine issue of

material fact as to whether the month-to-month tenants promptly signed the lease, and that

the month-to-month tenants merely counteroffered when they signed the lease because they

changed the provision regarding the security deposit.

       {¶ 42} Under Ohio law, after a written lease has expired, there are two categories of

tenancy: (1) a tenant in sufferance (also called a holdover tenant) and (2) a tenant at will. A

tenant whose lease has terminated is a tenant in sufferance; such a party has no agreement as
                                                                                            17

to continued tenancy and can be treated as a trespasser. Ruble v. M & L Properties, Ltd.,

5th Dist. Ashland No. 10-COA-006, 2010-Ohio-6356, ¶ 36. In contrast, a tenancy at will,

whether it is created by express contract or by implication of law, involves uncertainty as to

the duration of the tenancy and the right of either party to terminate it by proper notice. Id.

at ¶ 37. “[A] tenancy at will is created when possession of the premises is taken under an

invalid lease.” Lewis v. Marcum, 5th Dist. Licking No. 2003CA7, 2003-Ohio-3861, ¶ 16,

citing Manifold v. Schuster, 67 Ohio App.3d 251, 586 N.E.2d 1142 (4th Dist.1990); see

Ruble at ¶ 36; Reid v. Plainsboro Partners, III, 10th Dist. Franklin Nos. 09AP-442,

09AP-456, 2010-Ohio-4373, ¶ 33. When rent is paid and accepted, the tenancy at will

converts to a periodic tenancy. Reid at ¶ 33.

       {¶ 43}    Under the May 2005 lease, the original tenants were required to provide 30

days’ notice of their intent to vacate. If no notice were given, “the current lease will

automatically renew itself on the first of each month and continue as a month to month lease,

with all terms of the lease remaining in full force and effect.” (Section E, ¶ 28.) The

tenants were also responsible for notifying Kittyhawk of any changes in the “number of

occupants, classification or status.” (Section J.)

       {¶ 44} By its terms, the May 2005 written lease expired on May 31, 2006, and it

was renewed on a month-to-month basis. By late 2007, all of the original tenants except

Brogee had moved out of the residence. Around that time, Kersey learned that Brogee,

Koverman, and Dues were residing at the Harshman Road property and she prepared a

written month-to-month lease naming those residents as tenants. Although the parties have

presented a copy of a proposed written month-to-month lease prepared and signed by Kersey
                                                                                             18

on January 23, 2008, it is disputed whether the month-to-month tenants signed and returned

the lease to Kersey.

       {¶ 45} Regardless of whether the proposed 2008 month-to-month lease was

properly executed, Kersey and Vlcek received and accepted rent payments from the

month-to-month tenants from January 2008 through October 2008.              Kersey knew that

Larson, Muhlenkamp, Demange and Monnier had moved out and that Brogee, Koverman,

and Dues resided there. Even assuming the absence of an enforceable, written contract with

Brogee, Koverman, and Dues, Vlcek entered into a month-to-month rental agreement with

the month-to-month tenants based on his acceptance of their monthly rent payments.

Accordingly, the trial court did not err in concluding that the four original tenants who had

vacated the premises were no longer tenants in 2008.

       {¶ 46} Vlcek further argues that he did not need to establish which tenants caused

what damage in order for Larson, Muhlenkamp, Demange and Monnier to be liable. He

states that they waived any defense that the damage was caused by others by failing to

submit the move-in checklist to Kersey. Although the original tenants did not complete the

move-in checklist that Kersey provided, Kersey testified during her deposition that the

original tenants “did a video inspection of the property and videoed it on a disk. * * * I think

it had sound to it. I don’t know. I never played it.” Vlcek also stated in his affidavit that

“one of the original tenants took some photographs of the Property shortly after the original

tenants took possession and sent a copy of those photographs to Kittyhawk.” Thus, Vlcek

has acknowledged that the original tenants conducted a move-in inspection of the property

and provided it to Kersey. Vlcek cannot establish that the original tenants waived a defense
                                                                                           19

that the damage was caused by others by failing to conduct a move-in inspection.

       {¶ 47} Finally, Vlcek argues that Larson, Muhlenkamp, Demange and Monnier

agreed to be jointly and severally liable for damages in the May 2005 lease and, as a result,

they are responsible for any damage done to the property.

       In general, a landlord may recover damages from a tenant for violations of

       R.C. 5321.05, which provides a lengthy list of obligations tenants owe to a

       landlord concerning maintenance of the leased premises. In particular, R.C.

       5321.05(A) provides in relevant part that a tenant shall refrain from “ * * *

       intentionally or negligently destroying, defacing, damaging or removing any

       fixture, appliance, or other part of the premises; * * *.” The landlord,

       however, bears the burden of submitting sufficient evidence linking any

       alleged damage to a failure on the part of a tenant to fulfill those obligations.

(Citations omitted.) Zilka v. Asberry, 6th Dist. Huron No. H-04-022, 2005-Ohio-1881, ¶ 9.

       {¶ 48}    Even assuming that Larson, Muhlenkamp, Demange and Monnier agreed

to be jointly and severally liable, Vlcek has presented no evidence establishing that any of

the damage was caused during their tenancy. Accordingly, the trial court properly granted

summary judgment to Larson, Muhlenkamp, Demange and Monnier.

       {¶ 49} The second assignment of error is overruled.

                     C. Month-to-Month Tenants (excluding Dues)

       {¶ 50} In his third assignment of error, Vlcek claims that the trial court erred in

granting summary judgment to Brogee and Koverman.

       {¶ 51} Vlcek’s second amended complaint contained two counts against the
                                                                                          20

month-to-month tenants. The second cause of action alleged that they “caused or allowed

the Real Estate to be damaged.” The third cause of action alleged, in the alternative, that

they breached the 2008 lease agreement in 13 respects and failed to fulfill their obligations

under R.C. 5321.05(A)(6).

       {¶ 52} The trial court sustained Brogee and Koverman’s motion for summary

judgment for the same reasons as the original tenants’ motion. The trial court stated that

“Vlcek has admitted that he is unable to prove what tenant caused damage to his Property or

when any particular damage took place.” The court noted that Koverman admitted to

punching a hole in a wall that was not repaired and that the evidence established that Dues

damaged a door. However, Kersey’s Security Deposit Disposition Form charged $400 to

repair and paint walls and $200 to replace a bedroom door. The court stated that these

amounts, plus the $195 chargeable to Larson, were “well within the $950 security deposit.

kept by Kersey when Brogee and Koverman vacated the premises.” In parenthesis, the trial

court further noted:

       The Court is aware that Terry Walton estimated $2,600 to “Repair and

       replace damaged drywall” and $225 to “replace (one) broken bedroom door.”

        However, the Court concludes that the appropriate measure of damages is

       that of Kersey, who managed the property as Vlcek’s agent and assessed the

       damage upon Brogee’s and Koverman’s departure. Furthermore, Walton’s

       estimate to “repair and replace damaged drywall” referred to the “Whole

       House.”

       {¶ 53} While we might not have used the same words as the trial court, we agree
                                                                                             21

that Kersey’s repair estimate in the Security Deposit Disposition Form was the only evidence

of the cost to repair the damage Koverman caused. Walton’s estimate to repair and replace

damaged drywall was not limited to the hole that Koverman made, and Vlcek has not

presented any evidence of the cost to repair the specific hole that Koverman admitted to

making. Kersey accounted for Koverman’s damage, and it fell within the security deposit.

       {¶ 54} As for Koverman’s liability for alleged property damage other than the hole

in the wall, Vlcek’s claims against Koverman fail for the same reasons as Vlcek’s claims

against Larson, Muhlenkamp, Demange and Monnier. Vlcek cannot identify which tenant

cause what damage at what time. Accordingly, Vlcek cannot establish that any additional

property damage was caused by Koverman. Accordingly, summary judgment was properly

entered in favor of Koverman on Count Two of Vlcek’s second amended complaint.

       {¶ 55} We reach a different conclusion with respect to Vlcek’s property damage

claim against Brogee. It is undisputed that Brogee resided at the residence at all relevant

times and that he signed the original May 2005 lease. Brogee stated in his affidavit that he

received a written month-to-month lease from Kersey, that he, Koverman, and Dues signed

it, that he made a copy of the lease for himself, and that he mailed the original signed copy to

Kersey. (Brogee Aff. ¶ 85-88.) Brogee stated that the new lease provided the same terms

and conditions as the original 2005 lease, except that only the month-to-month tenants were

on the lease. (Brogee Aff. ¶ 83.) Accordingly, Brogee apparently concedes that he was

subject to various obligations under the 2008 month-to-month lease and R.C. 5321.05.

       {¶ 56} Both the 2005 and 2008 leases contained an “acknowledgments” provision

immediately above the signature lines. That provision states:
                                                                                            22

       I/We the undersigned Tenants have read, understand and accept all the terms

       and conditions of this lease agreement and hereby agree to abide by said

       terms and conditions during the tem [sic] of this lease and/or any extensions

       thereof. Also, if I/We sign this agreement with another person/persons, I

       will be held accountable individually and collectively.

The plain meaning of this provision is that each tenant is jointly and severally liable for the

tenants’ obligations under the lease. Thus, under the lease, if one of Brogee’s co-tenants

causes damage to the residence, Brogee is jointly and severally liable for that damage. Such

a term is not contrary to Ohio’s Landlords and Tenants Act, R.C. 5321.01 et seq. E.g.,

Wayne Mut. Ins. v. Parks, 9th Dist. Summit No. 20945, 2002-Ohio-3990.

       {¶ 57} There is no evidence that Brogee himself damaged the residence, and all of

the defendant-tenants dispute that any damage, in fact, occurred. However, Vlcek presented

evidence that physical damage was done to his property. Vlcek stated in his affidavit that

the hot tub was not working and a pool ball had gotten lodged in the sump pump causing the

motor to burn out. Vlcek stated that there was damage to ceiling fans, several doors, and

walls. Vlcek provided an affidavit from his sister, Rosemary Bern, attesting that the interior

of the home was “absolutely filthy and damaged.” He also provided an estimate from Terry

Walton, a general contractor, itemizing approximately $25,000 of repairs. Based on the

record, we conclude that genuine issues of material fact exist as to the extent of damage to

the property and that, due to the acknowledgment provisions in the leases and the fact that

Brogee was a tenant at all relevant times, Vlcek is not precluded from asserting a claim for

property damage against Brogee.
                                                                                               23

           {¶ 58} Vlcek’s third claim for relief alleged, in part, that Brogee and Koverman

breached terms of their month-to-month lease in ways that did not involve property damage.

 For example, Vlcek alleged that they were both obligated to leave the house in a clean and

sanitary condition, maintain the yard, pick up and dispose of all trash, and use the

dehumidifier.

           {¶ 59} Vlcek presented evidence that could support a conclusion that Brogee and

Koverman breached the terms of their lease in these respects. Vlcek and Bern both stated in

affidavits that the house was not clean and sanitary after the house was vacated. Bern

described the house as “absolutely filthy.” Vlcek further stated that “[t]he dehumidifier was

unplugged [and] shoved in the corner of the basement. There was much dust on it. The

only use that I saw for it was being used for was to hold the cups for a keg party.” As for

the yard, Vlcek observed “garbage everywhere, broken beer bottles, bottle caps. I mean I’m

still finding that stuff.” Vlcek stated that he incurred cleaning costs. Although Vlcek

cannot establish that Koverman caused physical damage to the property (other than the

admitted hole in the drywall), there is a genuine issue of material fact as to whether

Koverman and Brogee failed to comply with these conditions of the lease, resulting in

extensive cleaning costs to Vlcek.

           {¶ 60} Accordingly, the third assignment of error is sustained in part and overruled

in part.

                                         III. Conclusion

           {¶ 61} The facts and legal issues presented to the trial court and to this court do not

lend themselves to terse or cursory resolution. Their disposition is not advanced by ad
                                                                                         24

hominem references in one of the briefs to the parties or their motivations or to

characterizations of another’s position as “specious” or “absurd.”       Such invective is

undeserving of the extremely competent and experienced counsel involved in this litigation.

       {¶ 62}     The trial court’s judgment will be affirmed in part and reversed in part.

Specifically, the portion of the trial court’s judgment that granted summary judgment to

Scott Brogee will be reversed, and the portion of the trial court’s judgment that granted

summary judgment to Keith Koverman will be affirmed in part and reversed in part. In all

other respects, the trial court’s judgment will be affirmed. The matter will be remanded to

the trial court for further proceedings.

                                           ..........

DONOVAN, J. and WELBAUM, J., concur.

Copies mailed to:

Konrad Kuczak
Jonathan S. Zweizig
Thomas H. Pyper
Gregory P. Garner
Hon. Michael W. Krumholtz